              Case 2:20-mj-00800-BAT Document 8 Filed 06/03/21 Page 1 of 1




 1                                                 Magistrate Judge S. Kate Vaughan
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                        NO. MJ20-800 BAT
11                         Plaintiff,
                                                       ORDER DISMISSING CRIMINAL
12                    v.                               COMPLAINT WITHOUT PREJUDICE
13    RODERICK MUCHIKEKWANAPE,
14                         Defendant.
15
16         Upon the Motion of the United States of America, the Court ORDERS that the
17 Complaint for Extradition, under case number MJ20-800BAT, against Roderick
18 Muchikekwanape, is dismissed without prejudice, and the arrest warrant is hereby
19 quashed.
20         Dated this _____         June
                       3rd day of ____________, 2021.
21
22                                                 _______________________________
                                                   S. KATE VAUGHAN
23
                                                   United States Magistrate Judge
24
     Presented by:
25
   s/ Gregory A. Gruber
26 GREGORY A. GRUBER
27 Assistant United States Attorney
28

     ORDER DISMISSING COMPLAINT                                      UNITED STATES ATTORNEY
                                                                     1201 PACIFIC AVENUE, SUITE 700
     U.S. v. RODERICK MUCHIKEKWANAPE, MJ20-800BAT- 1
                                                                      TACOMA, WASHINGTON 98402
                                                                             (253) 428-3800
